 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat objection No. 2 be overruled.We therefore shall adopt hisrecommendation in this connection.Objection No. 3The Petitioner asserts that the Employer, by conducting an outingfor employees 3 days before the election at which employees wereafforded free entertainment, food, and drink, improperly influencedthe outcome of the election.The Regional Director's investigationdisclosed that this affair constituted the 18th annual outing held bythe Employer for its employees.At the previous outings, the Em-ployer made available to each employee tickets valued at $1.50 forthe purchase of food and drink.As a result of a request made by anemployees' outing committee on April 12, 1957, some 3 months beforethe election, the Employer increased the value of the tickets to $2.50.The Regional Director concluded that this increase, having been de-cided upon long before the determination of the date for the secondelection, had a possible influence too insignificant, speculative, andremote to justify setting the election aside.We concur in his con-clusion and adopt his recommendation that the Petitioner's objectionNo. 3 be overruled.Having overruled the Petitioner's objections to the second electionconducted in this proceeding, we shall certify the results of theelection.[The Board certified that a majority of the valid ballots was notcast for Glass Bottle Blowers Association of the United States andCanada, AFL-CIO, and that the said Union is not the exclusiverepresentative of the employees in the unit heretofore foundappropriate.]CHAIRMAN LEEDOM and MEMBER JENKINS took no part in the con-sideration of the above Supplemental Decision and Certification ofResults of Election.Columbiana Seed CompanyandLocal Union No. 525, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America,AFL-CIO,Petitioner.Case No. 14-RC-3136.November 18,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph H. Solien, hearing119 NLRB No. 66. COLUMBIANA SEED COMPANY561,officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer. .3.The Employer moves the dismissal of the petition on the groundthat the corn seed-processing employees sought by the Petitioner areagricultural laborers and are therefore exempt from the Act.Al-ternatively, the Employer contends that in the event the Board findsseed-processing work to be nonagricultural labor, the employees per-forming such duties should nevertheless be regarded as agriculturallaborers under theClinton Foodsdecision 2 because they spend thegreater amount of their time on other tasks that are clearly agricul-tural in nature.The Employer, a family corporation, rents from various members ofthe family, who own 4,000 acres of land, about 1,600 acres for thepurpose of raising seed corn.' In addition, the Employer leases about10,000 acres of land from farmers who plant seed corn furnished bythe Employer and in turn receive a percentage of the sale price of theseed corn as well as any rejected seed corn which is known as marketcorn.After the corn is harvested, it is taken to seed-processing plantsor buildings, which are also called cribs, located on the family land.Some of the plants that are in most frequent use have such machineryas shellers, graders, dryers, and sewing machines to aid employeesin their tasks of shelling, cleaning, grading, packing, and shippingseed corn.To perform this work, the Employer has 47 employees whofor the most part are year-round employees.As of the time of thehearing, January 2, 1957, there were also 8 seasonal employees, whoare generally called back from year to year, and 7 temporary employeeswho may be rehired by the Employer during the following season.The record indicates that employees spend varying amounts oftime in seed-processing work and devote the balance of their time tosuch jobs as planting, harvesting, feeding livestock, baling hay, stor-ing corn and other crops, and repairing farm buildings. Thus, OlgaC. Best, the Employer's secretary-treasurer, provided estimates re-IThe Employer does not concede that the Petitioner made a 30-percent showing of in-terest in support of its petition.The sufficiency of a petitioner's showing of interest isan administrative matter not subject to litigation.We are administratively satisfied thatthe Petitioner's showing of interest is adequate.0. D. Jennings & Company,68 NLRB516.2 Clinton Foods, Inc.,108 NLRB 85.3The remaining 2,400 acres of family land are used by the Company for the cultivation,of other crops and raising livestock.476321--58-vol. 119-37 562DECISIONSOF NATIONAL LABOR RELATIONS BOARDgarding some of the employees.During the course of the year pre-ceding the hearing, 14 of the regular employees devoted the followingamounts of time to seed-processing tasks : 4 for 1 month, 2 for 2months, 3 for 4 or 5 months, 1 for 6 months, 3 for 7 or 8 months, and1 for 11 months.At a later point in her testimony, Best explainedthat employees assigned to the seed plants actually were engaged inseed-processing work for about 60 to 70 percent of their time as theywere also engaged during the same period in clearly agriculturalactivities on an intermittent basis.As for the 8 seasonal employees,Best indicated that during the season of their employment, a periodextending from 4 to 6 months and occasionally longer, they spent mostof their time in the processing plants.Finally, 3 or 4 employees drivethe Employer's trucks from October to mid-May and spend no morethan 3 or 4 months of that time hauling seed corn and other products.Section 2 (3) of the National Labor Relations Act excludes from itscoverage "any individual employed as an agricultural laborer."TheBoard's annual appropriation rider requires the Board to follow thedefinition of the term "agricultural" contained in section 3 (f) of theFair Labor Standards Act,4 and it is the Board's policy to give greatweight to the interpretation of the section made by the Wage andHour Division of the United States Department of Labor.5 In thisconnection, the Employer stated at the hearing that the Wage andHour Division of the United States Department of Labor, after hear-ing and examination of the Company's records at the Department'sSpringfield, Illinois, office on an unspecified date, gave a "verbal" rul-ing that all employees other than office employees were exempt fromthe Fair Labor Standards Act as agricultural employees.We are nowadministratively advised by the Wage and Hour and Public ContractsDivisions of the United States Department of Labor that the Com-pany was informed that its processing-plant employees were not agri-cultural employees within the meaning of section 13 (a) (6) of theFair Labor Standards Act, which embodies the definition of agricul-tural employees contained in section 3 (f) of that Act.We are fur-ther advised that the Company was told, however, that the employeesinvolved herein would come within the "area of production" ex-emption of section 13 (a) (10) of the Fair Labor Standards Act whichexempts certain nonagricultural employees from the requirements of4 This section defines agriculture as follows :"Agriculture" includes farming in all its branches and among other things includes thecultivation and tillage of the soil, dairying, the production, cultivation, growing, andharvesting of any agricultural or horticultural commodities . . . the raising of live-stock, bees, fur-bearing animals, or poultry, and any practices . . . performed by afarmeror ona farm as an incident to or in conjunction with such farming operations,including preparation for market, delivery to storage or to market or to carriers fortransportation to market.5 See0iaa Sugar Company, Limited,118 NLRB 1442, and cases cited therein. COLUMBIANASEEDCOMPANY563the Act.'As we endeavor to follow the interpretation of section 3 (f)of the Fair Labor Standards Act made by the Wage and HourDivision of the United States Department of Labor, we find in accord-ance therewith that the corn seed-processing employees are not agri-cultural laborers within the meaning of the National Labor RelationsAct.'There remains the question whether, as contended by the Employer,the employees involved in the instant case should nevertheless bedeemed agricultural employees because they spend a substantial partof their time in functions which are clearly agricultural.The Boardrecently announced that it would take the same position on this issueas the Department of Labor with respect to the Fair Labor StandardsAct and accordingly promulgated the rule that employees who performany regular amount of nonagricultural work are covered by the Na-tional Labor Relations Act with regard to that portion of their workwhich is nonagricultural.'We find in accordance with this rule thatthe employees herein are covered by the National Labor Relations Actbecause, as held above, they regularly perform some nonagriculturalwork.Therefore, we deny the Employer's motion to dismiss the peti-tion herein.4.As noted above, the Petitioner seeks to represent all the em-ployees in the Employer's corn seed-processing plants near Eldred,Illinois, including truckdrivers who deliver seed corn, but excludingoffice clerical employees, professional employees, guards, agriculturalemployees, and supervisors as defined in the Act.As we have al-ready held that the employees sought by the Petitioner are covered bythe Act with respect to that part of their activities which is nonagricul-tural in nature, we find that the unit requested by the Petitioner isappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]MEMBERS RoDGERS and JENKINS took no part in the consideration ofthe above Decision and Direction of Election.6This section exempts from wage and hour regulations "any individual employed withinthe area of production(as defined by the Administrator),engaged in handling, packing,storing, ginning,compressing,pasteurizing,drying,preparing in their raw or natural state,or canning of agricultural or horticultural commodities for market. . . .7In view of this policy,we find that the hearing officer properly rejected as immaterial theEmployer'soffer of proof concerning the rulings of the U. S. Treasury Department andthe Illinois Department of Labor that under the Federal Social Security,the Federal In-surance Contribution Act, and the Illinois Unemployment Compensation Act, respectively,all employees of the Employer other than office employees were agricultural laborers.SeeImperial Garden Growers,91 NLRB 1034,footnote 8, as to the legislative history of theBoard's annual appropriation rider.8 0laaSugar Company,Limited,supra.See also H.A. Rider & Sons,117 NLRB 517,wherein the Board overruled theClintonFoods decision on which the Employer relies.